           Case 1:19-cr-00472-PAC Document 55 Filed 01/31/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------X

UNITED STATES OF AMERICA,

                 - against -                                   19 Cr. 472 (PAC)

SALVATORE TAGLIAFERRO, et al,                                  NOTICE OF MOTION

                                   Defendant.

---------------------------------------------------X

TO:     AUSA Thomas A. McKay
        AUSA Jarrod L. Schaeffer

        PLEASE TAKE NOTICE that upon annexed Affirmation and the accompanying

Memorandum of Law, and all pleadings and proceedings previously had herein, Defendant

SALVATORE TAGLIAFERRO, by and through his attorneys, Michael K. Bachrach, Esq., and

Richard H. Rosenberg, Esq., will move this Court before the Honorable Paul A. Crotty, United

States District Court Judge for the Southern District of New York, at the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl St., New York, New York 10007, on a date and time to be

determined by the Court, for an order granting the following motions:

        (1)      Motion to sever the trials of Salvatore Tagliaferro and John Defalco to avoid
                 prejudicial spillover being caused to Tagliaferro through the admission of
                 evidence of Defalco’s attempts to hinder the prosecution of this case. In the
                 alternative, and at a minimum, Counts 4 and 5 should be severed from a
                 joint trial of both defendants for those same reasons;

        (2)      Motion for an offer of proof or informative outline explaining how the
                 government intends to independently corroborate Tagliaferro’s
                 participation in the charged conspiracy without reliance on co-conspirator
                 statements;

        (3)      Motion for disclosure of Rule 806 material;

        (4)      Motion for disclosure of Rule 807 material;




                                                       1
           Case 1:19-cr-00472-PAC Document 55 Filed 01/31/20 Page 2 of 2



         (5)    Motion for disclosure of Rule 608 and Rule 609 material;

         (6)    Motion for disclosure of charts, graphs, diagrams, and summaries;

         (7)    Motion to direct the Government to retain rough notes and writings;

         (8)    Motion for immediate disclosure of Brady material;

         (9)    Motion for permission to join in relevant motions submitted by co-
                defendant;

         (10)   Motion for leave to submit further motions;

and/or for any other relief the Court finds just and proper.

Dated:    New York, New York
          January 31, 2020

                                              Respectfully submitted,

                                              /S/ Michael K. Bachrach

                                              Michael K. Bachrach
                                              Richard H. Rosenberg
                                              Attorneys for Defendant Salvatore Tagliaferro

cc:      The Hon. Paul A. Crotty (by ECF and by mail)
         All parties of Record (by ECF)




                                                  2
